DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on February 28, 2022, claims 1 and 3 were amended, and new claims 9-12 were added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The specification does not disclose “a first capacitive electrode buried in the opening of the interlayer insulation layer”. As shown in Figs. 7 and 13, the first capacitive electrode 16a comprises a lower portion enclosed by the opening of the interlayer insulation layer 11h and a protrusion portion protruding from the interlayer insulation layer 11h. Thus, the claim is indefinite since only a portion of the first capacitive electrode is buried in the opening of the interlayer insulation layer.
Claims 10-12 are also rejected since they are dependent on claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 9-12 are rejected under 35 U.S.C. 102(a){1) and 102(a)(2) as being anticipated by Izawa et al. (Izawa, US 2019/0121209).
Re claim 1: As shown in Figs. 3-5, lzawa discloses an electric optical device comprising, at a substrate 19, a pixel 100a, and a capacitive element 55(551) in a light shielding region 108a between the pixel 100a and another pixel 100a adjacent to the pixel 100a, and a stopper layer 133 (inter-layer insulation layer, paragraph 60) disposed between the capacitive element 55(551) and the substrate 19,
wherein the capacitive element 55(551) includes:
a first capacitive electrode 41a;
a capacitive insulation layer 42a configured to cover at least consecutive three surfaces of the first capacitive electrode 41a (along recess 44a in Fig. 5); and
a second capacitive electrode 43a configured to face the three surfaces of the first capacitive electrode 41a through the capacitive insulation layer 42a.
Re claim 2: The electric optical device according to claim 1, comprising a first wiring 51a between the substrate 19 and the capacitive element 55(551), wherein
the first wiring 51a is coupled with the first capacitive electrode 41a (Fig. 5).
Since the first wiring 51a is formed in the light shielding region 108a, it is clear that the first wiring defines an opening region 108b of the pixel (Fig. 4).
Re claim 3: The electric optical device according to claim 2, wherein the stopper layer 133 is disposed between the first wiring 51a and the second capacitive electrode 43a as shown in Fig. 5.
Re claim 5: The electric optical device according to claim 1:
Izawa discloses that the first capacitive electrode 41a is formed of a metal film, which is a light-shielding film (paragraph 78). Izawa also discloses that tungsten is one of material for forming the light shielding film (paragraph 71). Accordingly, the first capacitive electrode can be tungsten.
Re claim 6: The electric optical device according to claim 3, wherein an interlayer insulation layer 131 is disposed between the first wiring 51a and the stopper layer 133 (paragraph 60).
Re claim 7: An electronic device comprising the electric optical device according to claim 1 as shown in Fig. 14.
Re claim 9: As shown in Figs. 3-5, Izawa discloses an electro-optical device comprising:
a wiring 51a;
an interlayer insulation layer 131 including an opening 13a (contact hole, paragraph 79); and
a capacitive element 55(551) including:
     a first capacitive electrode 41a having a portion buried in the opening 13a (of the interlayer insulation layer 131) and electrically connected to the wiring 51a, the first capacitive electrode 41a including a protrusion portion protruding from the interlayer insulation layer 131 (through other interlayer insulation layers 132 and 133) and,
     a capacitive insulation layer 42a configured to cover the protrusion portion of the first capacitive electrode 41a, and
     a second capacitive electrode 43a configured to cover the protrusion portion of the first capacitive electrode 41a through the capacitive insulation layer 42a.
Re claim 10: The electro-optical device according to claim 9:
Izawa discloses that the first capacitive electrode 41a is a light-shielding capacitive electrode which is formed of a metal film such as tungsten (paragraphs 71 and 78).

Accordingly, the first capacitive electrode 41a includes a material that is different from that of the wiring 51a.
Re claim 11: The electro-optical device according to claim 9, wherein
the opening 13a of the interlayer insulation layer has a groove shape as shown in Fig. 8.
Re claim 12: The electric optical device according to claim 9, further comprising:
a stopper layer 133 disposed between the interlayer insulation layer 131 and the capacitive insulation layer 42a as shown in Fig. 5.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests all of limitations as claimed.
Re claim 8, the most relevant reference, JP 2006-064967 (JP’ 967), fails to disclose or suggest a manufacturing method of an electric optical device comprising:
forming a first wiring at a substrate;
sequentially forming an interlayer insulation layer, a stopper layer and a sacrificial layer at the substrate and the first wiring;
forming a recess in the sacrificial layer, the stopper layer, and the interlayer insulation layer such that the recess reaches the first wiring;
forming a spacer at a side wall of the recess;

exposing a part of the first capacitive electrode by removing a part of the spacer and the sacrificial layer by using the stopper layer; and
forming a capacitive element 50 by removing the second Capacitive electrode, the capacitive insulation layer, and the stopper layer so that the capacitive element has substantially the same width as a width of the first wiring.
As shown in Figs. 13-15, JP’ 967 only discloses a manufacturing method of an electric optical device comprising:
sequentially forming a protective layer 62 and an insulation layer 63 on a substrate 61 (Fig. 13a);
forming a recess (trench 64) in the insulation layer 63 (Fig. 13b);
forming a first capacitive electrode 70 in the recess (Fig. 13c); and
sequentially forming a capacitive insulation layer 51 and a second capacitive electrode 20 in such a manner as to cover at least consecutive three surfaces the first capacitive electrode 70 that are exposed (along trench 64 in Figs. 13d and 14a).
Response to Arguments
Applicant's arguments filed on February 28, 2022 have been fully considered but they are not persuasive.
Applicant argued that amended claim 1 and new claim 9 are patentable over the applied references since claim 1 is amended to incorporate the feature of allowable claim 3 and new claim 9 is supported by Fig. 7.
The examiner disagrees since claim 1 was not amended to incorporate the feature of allowable claim 3 and claim 9 is indefinite based on Fig. 7. In addition, amended claim 1 and new claim 9 are anticipated by Izawa as shown above.
The application is therefore not in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
March 4, 2022